Citation Nr: 0843711	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  98-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder dislocation, status 
post surgical repair, prior to July 21, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right shoulder dislocation, status 
post surgical repair, since July 21, 2003.

3.  Entitlement to a disability rating in excess 20 percent 
for residuals of left shoulder dislocation.

4.  Entitlement to a disability rating in excess of 40 
percent for generalized seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to June 1963.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which continued 20 percent disability ratings 
for the veteran's residuals of left and right shoulder 
dislocations and continued a 40 percent disability rating for 
generalized seizure disorder.

In an April 2004 rating decision, the RO increased the 
veteran's disability rating for residuals of a right shoulder 
dislocation to 30 percent, as of July 21, 2003.  As this 
rating does not represent the highest possible benefit, the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In July 2005, the Board denied increased ratings for the 
veteran's residuals of a right shoulder dislocation for the 
periods prior to and as of July 21, 2003, residuals of a left 
shoulder dislocation and generalized seizure disorder.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2007 Order, the Court granted an August 2007 joint remand 
(Joint Remand) which vacated the Board's decision and 
remanded this appeal for further development consistent with 
its instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Court, in its August 2007 order, granted the Joint Remand 
vacating the Board's July 2005 decision due to deficiencies 
in the Board's duty to notify based on the finding that VA 
failed to comply with VA's duty to notify claimants of the 
information or evidence needed to substantiate a claim for VA 
benefits under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008).  Specifically, VA's 
reliance on regional office decisions, a Statement of the 
Case and a Supplemental Statement of the Case in its 
determination that there was compliance with the duty to 
notify was not appropriate in light of the holding in 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  On 
remand, the AOJ should provide this notice.

In addition, during the pendency of this appeal, the Court 
issued a decision in the appeal of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The Board notes that the duty to assist includes obtaining 
additional medical records or an examination when necessary 
to make an adequate determination.  Duenas v. Principi, 18 
Vet. App. 512 (2005).  

It appears that the veteran has likely been receiving ongoing 
treatment for his service-connected disabilities.  On remand, 
current medical records should be obtained reflecting 
treatment for his shoulders and seizure disorder.  

The veteran's most recent VA examinations were provided in 
July 2003.  In order to appropriately fulfill the duty to 
assist, the veteran should be afforded VA examinations for 
his service-connected residuals of right and left shoulder 
dislocations and his seizure disorder, to ascertain the 
current nature and severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that informs him of (1) 
what evidence and information he needs to 
provide and (2) what information or 
information VA has or will provide and 
which explains, with regard to claims for 
increased ratings and pursuant to the 
decision reached in Vazquez-Flores, 
supra, (1) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (2) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (3) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his right and left 
shoulder disabilities and his seizure 
disorder.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should schedule the veteran for 
examinations, by appropriate specialists, 
to determine the nature and extent of his 
service-connected right and left shoulder 
disabilities and seizure disorder.  The 
claims file, this remand, treatment 
records and the Joint Remand must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the reports should 
so indicate.  The examiners should 
perform any tests or studies deemed 
necessary for accurate assessments

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
service-connected right and left shoulder 
disabilities, in accordance with the 
latest AMIE worksheet for rating 
disabilities of the shoulder and arm.  
The examiner should assess and fully 
describe any limitation of motion of the 
veteran's arms, and any impairment of the 
right and left humerus and the right and 
left clavicle or scapula.  

The seizure examiner is to assess the 
nature and severity of the veteran's 
service-connected seizure disorder, in 
accordance with the latest AMIE worksheet 
for rating epilepsies.  The examiner 
should note the frequency of major and 
minor seizures over the previous year.    

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the veteram's 
claims.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




